ORDER

HEWITT, Judge.
Before the court is Plaintiffs Response to Order to Show Cause. Plaintiff argues that this case should not be dismissed “pending the appeal” in a cognate case, A-l Amusement Co., et al. v. United States, 48 Fed.Cl. 63 (2000), in which the court dismissed a claim legally identical to the claim pleaded in Count I in this ease by Opinion and Order dated October 19, 2000.1 Plaintiff challenges the court’s decision in A-l Amusement and urges, in effect, reconsideration of the court’s opinion. Plaintiff declines to address, however, the finality of the judgment in A-l Amusement pursuant to Rule 54(b) of the Court of Federal Claims.2
*843Because plaintiff offers no other reason why this case should not be dismissed, the matter of Pavlic Vending Service, Inc. v. United States, No. 98-506 C, is DISMISSED with prejudice.
The Clerk of the Court shall enter judgment for defendant.
IT IS SO ORDERED.

. Plaintiff concedes that Count II of the two-count Amended Complaint is no longer an issue. Count II in this case was stayed on May 23, 2000, pending the appeal of B & G Enterprises, Ltd. v. United States, 43 Fed.Cl. 523 (1999). In B & G Enterprises, the United States Court of Federal Claims granted the government’s summary judgment motion on a claim that is legally identical to the claim pleaded in Count II here. The United States Court of Appeals for the Federal Circuit affirmed this court’s judgment in B & G Enterprises, and the United States Supreme Court recently denied a petition for writ of certio-rari. See B & G Enterprises, Ltd. v. United States, 220 F.3d 1318 (Fed.Cir.2000), cert, denied, —• U.S. -, 121 S.Ct. 1079, 148 L.Ed.2d 956 (2001).


. In the absence of an appeal, the judgment is final. Plaintiffs in A-l Amusement did not appeal the Opinion and Order of October 19, 2000.